DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-25 recite “the first edge” and “the second edge”.  It is unclear if these are the same “first edge” and “second edge” as recited in claim 15, or if they are distinct first and second edges.  For purposes of this action, it is assumed that the first and second edges recited in claims 23-25 are distinct from the first and second edges recited in claim 15.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


             Claims 1, 2, 8, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodorow, US 4,016,892. Broadly interpreted, the commercial product floss shown in figure 1 in its uncut form anticipates the claimed invention because any of the gripping elements 11a-h may be used as the extra tensioning member.
          Regarding claims 1 and 2, Chodorow teaches a floss strip (figure 1) for oral hygiene, the floss strip comprising:
a flossing filament (10) comprising a first end, and a second end;
a first anchor (11a-h) coupled to the flossing filament (28) at the first end of the flossing filament (10), the first anchor (11a-h) comprising a tab (figure 4, column 3, lines 57-58, “thin flat objects approximately 1/2 inch long”) and a coupling feature (column 4, lines 20-27, 39-51), the coupling feature configured to couple the flossing filament (10) to the tab;

a tensioning member (11a-h) attached to the flossing filament (10) at an intermediate location between the first anchor and the second anchor (11a-h).
                An example of a location of the first and second anchors, tensioning members, floss filament, and floss segments, is provided in the below annotated figure, although as set forth above, the first, second and tensioning members may be any of (11a-h).
[AltContent: arrow][AltContent: textbox (Second tensioning member)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Second Segment)][AltContent: textbox (First Segment)][AltContent: arrow][AltContent: textbox (Tensioning member)][AltContent: arrow][AltContent: textbox (Second Anchor)][AltContent: arrow][AltContent: textbox (First Anchor)][AltContent: arrow][AltContent: textbox (Flossing filament)]                                                                 
    PNG
    media_image1.png
    696
    173
    media_image1.png
    Greyscale
	


                Regarding claim 9, Chodorow discloses that the tensioning member may be flexible, as Chodorow discloses in column 6, lines 22-26 that the tensioning member may be formed of rubber.
                 Regarding claim 13, Chodorow teaches a second tensioning member (11a-h) located between the tensioning member (11a-h) and the second anchor (11a-h). See annotated figure 1 above for clarification. 


[AltContent: textbox (Second anchor comprises a tab)]Claims 15, 17, 18, 19, 20 ,21, 23 ,24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwimpfer et al., US 2016/0067021.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second anchor, 
comprising a tab)][AltContent: arrow][AltContent: textbox (Peaks and valleys)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tensioning portion of first anchor)][AltContent: textbox (Gripping portion of first anchor
f)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second edge)][AltContent: arrow][AltContent: textbox (Point )][AltContent: arrow][AltContent: textbox (First portion)][AltContent: textbox (Second portion)][AltContent: textbox (First Anchor)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]                      
    PNG
    media_image2.png
    287
    236
    media_image2.png
    Greyscale

[AltContent: textbox (First edge)]




                 Regarding claim 17, the first anchor 86a comprises a gripping portion 82 and tensioning portion (figure 17b, annotated). 

                Regarding claims 18, 19, Zwimpfer et al disclose a transition section between the holder arms and grip body, which comprises a flexible, compliant section which is formed in an elastically resilient manner, e.g. a rubber-elastic plastic or a spring element which can be integrated into the flosser as an insert in the injection moulding method. See paragraphs [0014] to [0018]. The transition section can be designed such that this is compliant or elastic in the longitudinal direction and/or transverse direction of the flosser. Moreover, the transition section can as be compliant or elastic with respect to a rotation or twisting about the longitudinal axis of the flosser.
                
                   Regarding claim 20, note the plurality of peaks and valleys (see ridges on annotated figure above), which are configured to enable flexing of the tensioning portion.
[AltContent: textbox (top)][AltContent: textbox (terminus)]                    Regarding claim 21, note that the first anchor and second anchor each comprise a tab.  See annotated figure above.
[AltContent: arrow][AltContent: textbox (Bottom (underneath))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second edge extending between base and terminus)][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First edge extending between base and terminus)]                                                                  
    PNG
    media_image3.png
    229
    186
    media_image3.png
    Greyscale


                    Regarding claim 23, note that the first anchor (see annotated figure above) comprises a base (the rightmost fork finger connected to the floss segment) that couples to the first end of the flossing filament, a terminus (the very end of the device, see reference numeral 88) located opposite the base, a first edge extending between the base and the terminus, a second edge extending between the terminus and the base, a top, a bottom, wherein each of the top and bottom connect to each of the base, the first edge, the second edge and the terminus.
                  Regarding claim 24, note that the integral pick extends (when in a non-folded position) along at least a portion of the first edge from the base toward the terminus.
                 
               Regarding claim 26, Zwimpfer et al shows the exposed portion of the flossing filament from the first anchor to the second anchor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chodorow 4,016,892.         
               Chodorow does not teach the floss strip having a length of between 10 and 15 centimeters. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a length of floss as desired by the individual person. It is well established that changes in shape and size are obvious to one of ordinary skill in the art in the absence of persuasive evidence that the particular configuration of the shape or size is significant.

               Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chodorow 4,016,892 in view of Herzog, US 2013/0025623.
              Chodorow teaches the claimed invention except for a tensioning member being displaceable (claim 7), and having a plurality of flexing feature configured to allow flexing of the tensioning member (claim 10).
              Herzog teaches a dental floss clamp (101) which is clamped to a dental floss length (113) at two free ends thereof (page 2, column 1, paragraph [0019], lines 1-9) which is operable to tighten the dental floss (113) between two fingers (114) (page 2, column 1, paragraph [0018], lines 1-3). When the lid (103) is open, the user can pull a length of floss through the clamp (101), resulting in the displaceable 

                It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional tensioning means as taught by Herzog to the dental floss device of Chodorow for the purpose of providing additional gripping elements which may be displaceable along the floss. Applicant is merely combining known prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have combined the elements as claimed by known methods with no changes in their respective functions and the combination would yield nothing more than a predictable device having a reasonable expectation of success. See MPEP 2143.02.

                Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zwimpfer et al., US 2016/0067021.
                 Regarding claim 27, Zwimpfer et al do not teach wherein the first anchor and the second anchors have a length of between 1.5 and 4 centimeters, and wherein the exposed portion of the flossing filament has a length of between 2 and 4 centimeters. 
                 However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an appropriately sized first and second anchors and floss filament lengths dependent upon patient need. Further, it is well established that changes in size or shape are obvious in the lack of a showing of criticality. See MPEP 2144 IV. A., entitled, “Changes in Size/Proportion.”

                 


                Claims 31, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 2004/0168703.
                Regarding claim 31, Cho teaches a method of performing dental hygiene, the method comprising:
inserting a floss strip (figure 6) into a human mouth, the floss strip (figure 6) comprising:
a flossing filament (71) comprising a first end, and a second end;
a first anchor (81) coupled to the flossing filament (71) at the first end of the flossing filament (71), the first anchor (81) comprising a tab (paragraph [0082], lines 1-6, “tablet-like element, bead- shaped element, bar-shaped element”), and a coupling feature, the coupling feature configured to couple the flossing filament to the tab;
a second anchor (51) coupled to the flossing filament (71) at the second end of the flossing filament (71), the flossing filament (71) coupling the first (81) and second anchors (51); and
a tensioning member (83) attached to the flossing filament (71) at an intermediate location between the first anchor (81) and the second anchor (51);
independently controlling the first anchor (81), the second anchor (51), and the tensioning member (83) to tension the flossing filament (71),
flossing between teeth in the mouth with the flossing filament (71).
                Thus Cho teaches all of the claimed steps except for:
wherein at least a portion of the tensioning member (83) is in the human mouth.


                 Regarding claim 32, it is noted that Cho teaches different types of tensioning members which may be made of rubber, nylon, plastic, or mixtures thereof (paragraph [0082]. It is inherent that the claimed tensioning member (83), if made of a flexible material, would be flexed as claimed.

                Regarding claim 34, Cho does not teach multiple tensioning members.  However, it is well established that the duplication of parts is obvious to one of ordinary skill in the art. See MPEP 213.44.04V1.B., entitled “Duplication of Parts.” A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art to apply two tensioning members, in the Cho method, depending on the user’s choice and preferences.

               Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 2004/0168703 as applied to claim 32 above, and further in view of Herzog, US 2013/0025623.
Regarding claim 33, Cho teaches the method as claimed except for the tensioning member (83) being displaceable along the flossing filament to change a distance between the tensioning member and the first anchor. Cho merely teaches a static tensioning member (83).
              Herzog teaches a dental floss tensioning member (figure 1) which comprises a dental floss clamp, having a first limb and a second limb which are mutually hinged and having a plurality of projections and recesses configured such that when the limbs are brought together the projections of the first limb can engage with the recesses of the second limb and the projections of the first limb press laterally on the projections of the second limb in order to clamp a length of dental floss. See figure 1.

                                         
    PNG
    media_image4.png
    294
    280
    media_image4.png
    Greyscale

                The clamp is made of thermoplastic material (paragraph [0013]) and comprises a locking portion 108 at the free end of the first limb 102 and a shoulder 109 comprising a hole 110, at the free end of the second limb 103. When the limbs are brought together, the locking portion penetrates the hole and the clamp is secured in the closed position. If the user exerts opposing forces 111, 112 on the locking portion and the shoulder, the locking portion is released from the hole and the dental floss 
                  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to apply the Herzog tensioning element to the Cho flossing filament in place of the tensioning member (83) so that the Cho tensioning member could be located at different points along the flossing filament as desired. Applicant is merely combining known prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have combined the elements as claimed by known methods with no changes in their respective functions and the combination would yield nothing more than predictable device having a reasonable expectation of success. See MPEP 2143.02.

Allowable Subject Matter
Claims 3-6,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 28-30 are allowed.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Applicant’s arguments directed toward the Chodorow and Zwimpfer et al references have been considered, but are considered moot in view of the new application of the Chodorow and Zwimpfer et al 
Applicant has not provided arguments toward the application of the Cho reference to claims 31-34.





                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772